DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “30 degrees of perpendicular” in claim 10 is used by the claim is unclear as to it’s meaning, while the accepted meaning is “perpendicular” is 90 degrees. The term is indefinite because the specification does not clearly redefine the term.  For purposes of examination, the claim will be interpreted as perpendicular.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedell (USPUB 2016/0167524).

As to Claim 1, Bedell discloses an interface for transfer of electrical power, comprising; a destination interface comprising a first connector and a second connector; and a source interface comprising a third 
As to Claim 2, Bedell discloses the interface of claim 1, wherein the first connector and the third connector transfer electrical power between them (Paragraph 18). 
As to Claim 3, Bedell discloses the interface of claim 1, wherein the third connector and the fourth connector are part of a ground circuit (Paragraph 31). 
As to Claim 4, Bedell discloses the interface of claim 1, wherein the third connector and the fourth connector are part of a control circuit (Paragraph 18). 
As to Claim 5, Bedell discloses the interface of claim 1, wherein the destination interface is stationary relative to the source interface (Paragraph 20). 
As to Claim 6, Bedell discloses the interface of claim 1, wherein the source interface is stationary relative to the destination interface (Paragraph 20). 
As to Claim 7, Bedell discloses the interface of claim 6, wherein the destination interface is a portion of a vehicle (Paragraph 20). 
As to Claim 8, Bedell discloses The interface of claim 7, wherein the first connector is positioned on a roof of the vehicle (Paragraph 20 and 21). 
As to Claim 9, Bedell discloses a system for conveying electricity between a first interface and a second interface, wherein coupling and decoupling of the first and second interfaces is subject to s, y, and yaw 
As to Claim 10, Bedell discloses the system of claim 9, wherein when the first and second power connectors of the first interface are mated with the first and second power connectors of the second interface, the first power connector of the first interface are perpendicular to the first power connector of the second interface (Figures 1 and 2) . 
As to Claim 11, Bedell discloses the system of claim 9, wherein in the first interface, the first and second power connectors are butt connectors (Paragraph 10). 
As to Claim 12, Bedell discloses the system of claim 9, wherein in the first interface, the ground connector is parallel to the control connector (Figure 1 and 2). 
As to Claim 13, Bedell discloses the system of claim 9, wherein in the first interface, the first power connector is parallel to the second power connector (Figure 1 and 2). 
As to Claim 14, Bedell discloses the system of claim 9, wherein in the first interface, the first power connector is longer than the control connector (Paragraph 20). 
As to Claim 15, Bedell discloses the system of claim 9, wherein in the first interface, the first power connector is longer than the ground connector (Paragraph 20). 

As to Claim 17, Bedell discloses the system of claim 9, wherein in the first interface each of the ground connector, the control connector, and the first and second power connectors have mating surfaces that are substantially co-planar (Figures 1 and 2). 
As to Claim 18, Bedell discloses the system of claim 9, wherein in the first interface each of the ground connector, the control connector, and the first and second power connectors have mating surfaces that are substantially co-planar (Figures 1 and 2). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859